Citation Nr: 1719567	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-28 320 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include sinusitis.

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to an initial rating higher than 10 percent disabling for residuals of a gunshot wound to include peroneal neuropathy right lower extremity prior to May 5, 2016.  

4.  Entitlement to an initial rating higher than 20 percent disabling for residuals of a gunshot wound to include peroneal neuropathy right lower extremity since May 5, 2016.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1988 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2016, the Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

Although the Veteran initially filed a claim for entitlement to service connection for sinusitis as reflected on the title page, the Board has restyled the issue to include any potentially relevant respiratory claims raised in the record.  Furthermore, as discussed below, the Board has restyled the issue of peroneal neuropathy right lower extremity to include all impairments resulting from the gunshot wound to the right leg.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a respiratory disability to include sinusitis.  Service treatment records show an assessment of sinusitis/rhinitis in July 1988.  He had complaints of cold symptoms for three days in August 1988.  The Veteran's sinuses were slightly elevated in August 1989.  Viral phrylangitis was diagnosed.  Bronchitis was diagnosed in May 1990.  In March 1991, the Veteran complained of sinus pain and cough.  He was assessed with an upper respiratory infection.  He was also assessed with an upper respiratory infection in January 1992 and May 1994.  Following a car accident in April 1993 in which he hit his forehead on the windshield, the Veteran was examined and his CT scans disclosed undeveloped frontal sinuses.  During several dental health questionnaires in service, however, the Veteran denied sinus problems and persistent cough.  The January 1995 separation examination disclosed normal findings for the nose, sinuses, mouth and throat.  At that time, the Veteran denied ear, nose and throat trouble, chronic or frequent colds, sinusitis and chronic coughs.  

The Veteran was afforded a VA examination in relation to his claim in October 2009.  At that time, he reported persistent sinus drainage which caused coughing.  He reported an onset of 2008.  The VA examiner diagnosed physical examination or CAT (CT) scan of sinuses with no abnormality and insufficient evidence to warrant an acute diagnosis.  The VA examiner opined that the current sinus disability (if diagnosed) was less likely as not (less than 50/50 probability) caused by or a result of in service treatment.  He reasoned that examination and CT were negative for sinusitis and that the Veteran had respiratory infection prior to enlistment.  

The Veteran has presented testimony that his respiratory problems started in service and have continued since that time.  Although the October 2009 VA examination did not disclose a sinus disability, during his October 2016 hearing the Veteran stated that he was taking medication for sinusitis/rhinitis.  The October 2009 VA examination only addressed whether the Veteran has a diagnosis of sinusitis and did not address any other respiratory disabilities.  Furthermore, the Board notes that the VA examiner did not address the several in service respiratory complaints.  In light of the in service treatment records and the Veteran's recent testimony, the Board finds that another VA examination is warranted to determine the nature and etiology of the Veteran's disability.  

The Veteran further appeals the denial of an initial rating higher than 10 percent disabling for peroneal neuropathy of the right lower extremity prior to May 5, 2016 and a rating higher than 20 percent thereafter.  In 1991, the Veteran sustained a gunshot wound to the right leg.  Service treatment records indicate that the gunshot entered the lateral upper calf area and exited the anterior calf middle.  In a January 2010 rating decision, the Veteran was granted service connection for peroneal neuropathy of the right lower extremity claimed as a gunshot wound to the right leg.  

The Veteran's disability has been rated under DC 8521 for the peripheral nerves.  Although the Veteran is shown to have neurological impairment resulting from his gunshot wound, the Board notes that he nevertheless sustained a through and through gunshot wound to the right calf which warrants assignment of a rating under the criteria for muscle injuries.  It has been found that a through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  

Here, although the Veteran is shown to have sustained a through and through gunshot wound to the right calf, the RO has not rated his disability under the criteria for rating muscle injuries.  Furthermore, the Board notes that during his October 2016 hearing the Veteran reported that his right lower extremity disability had increased in severity to include symptoms in his feet, toes and knees.  Although the Veteran was afforded a VA examination in May 2016 it only addressed the peripheral nerves.  The Veteran has not been afforded a VA examination evaluating his gunshot wound residuals since the October 2009 VA examination.  

To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  On remand, the RO must also assign the Veteran a disability rating under the criteria for rating muscle injuries.  

The Board also finds that a remand is warranted for the claim of entitlement to TDIU.  The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

During his October 2016 hearing, the Veteran indicated that his service-connected disabilities prevented him from working.  In light of the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service-connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  

Lastly, with regard to the Veteran's claim for a compensable rating for hypertension, the Board notes that during his October 2016 hearing the Veteran indicated that his most recent blood pressure readings taken at the VA clinic in Tuscaloosa were noted to be high.  As these records may be relevant to the Veteran's claim, on remand these records should obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records since April 2015, particularly records from the VAMC in Tuscaloosa.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of any current respiratory disability, including consideration of sinusitis and rhinitis.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Providing that a disability is found on examination, the examiner must state whether such disorder clearly and unmistakably existed prior to the Veteran's period of service and, if so, whether it clearly and unmistakably was not aggravated beyond the normal progress of the disorder during active service.  If a respiratory disability is not found to have been preexisting, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present respiratory disability is attributable to service or any incident in service.  A complete, well reasoned rationale must be provided for any opinion offered.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

In providing this opinion, the examiner should consider the following:
* an assessment of sinusitis/rhinitis in July 1988;
* complaints of cold symptoms for three days in August 1988;
* treatment for sinuses viral phrylangitis in August 1989 with a notation of slightly elevated sinuses;
* treatment for bronchitis in May 1990;
* upper respiratory infection with complaint of sinus pain and cough in March 1991;
* treatment for upper respiratory infection in January 1992;
* treatment for upper respiratory infection in May 1994;
* following a car accident in April 1993 in which he hit his forehead on the windshield, the Veteran was examined and his CT scans disclosed undeveloped frontal sinuses;
* several dental health questionnaires in service, wherein the Veteran denied sinus problems and persistent cough;
* the results from the January 1995 separation examination which disclosed normal findings for the nose, sinuses, mouth and throat, and the Veteran denied ear, nose and throat trouble, chronic or frequent colds, sinusitis and chronic coughs; and
* the Veteran's report of chronic respiratory symptoms since service with current treatment for rhinitis.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his residuals of a gunshot wound to include peroneal neuropathy of the right lower extremity.  The examiner is to be provided access to Virtual VA and VBMS.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must report all residuals of the Veteran's gunshot wound of the right leg, including, but not limited to, any orthopedic, muscle, and neurologic impairment.  The examiner is asked to specifically trace the entry and exit of the wound and notate which particular muscle(s) it traversed.  

Ranges of any joint impaired due to the gunshot wound must be provided in degrees in the examination report.  The degree at which pain begins must be documented.  The examination report should also include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare-ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing for both knees in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  After the directives noted in # 2 are completed, the RO must assign the Veteran a rating for his residuals of a gunshot wound of the right lower extremity under the criteria for rating muscle injuries consistent with the holdings in Myler v. Derwinski, 1 Vet. App. 571 (1991) and Beyrle v. Brown, 9 Vet. App. 377 (1996).  

5.  Thereafter, schedule the Veteran for a VA examination to determine the impact his service-connected PTSD, residuals of a gunshot wound and hypertension, either singly or cumulatively - have on his ability to obtain or retain employment in a physical and sedentary employment environment, including any functional impairment dealing with the general public.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  A complete rationale for all opinions should be provided.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

